Citation Nr: 0948347	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  02-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than June 16, 1999, 
for the grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran had active service from April 1968 to June 1970, 
and from October 1974 to March 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1998 and March 2002 rating actions by the 
above Department of Veterans Affairs (VA) Medical and 
Regional Office Center (hereinafter "RO").

In a June 1998 rating decision, the RO awarded service 
connection for posttraumatic stress disorder (PTSD) and 
assigned a 10 percent disability rating, dated from March 3, 
1998.  Within one year thereafter, in June 1999, the Veteran 
submitted medical evidence in the form of a VA outpatient 
treatment record dated that same month, showing treatment for 
PTSD.  As has been contended by the Veteran's attorney, this 
submission of a treatment record constituted new and material 
evidence with regard to the June 1998 rating decision.

Since the evidence was submitted within one year of the 
notification of the June 1998 rating decision, and it is new 
and material to this claim, the Board found in its April 2007 
decision that, under 38 C.F.R. § 3.156(b), the Veteran's 
claim remains open from that date.  Therefore, the Board then 
found that the Veteran's claim continues to be on appeal from 
the initial grant of service connection in June 1998.  
Accordingly, the issues were recharacterized by the Board in 
April 2007 as entitlement to an initial evaluation in excess 
of the 10 percent assigned for PTSD for the interval from 
March 3, 1998, to June 15, 1999; entitlement to an initial 
evaluation in excess of 70 percent for PTSD from June 16, 
1999; and entitlement to an effective date earlier than June 
16, 1999, for TDIU.  The Board in the April 2007 decision 
granted a higher initial evaluation of 30 percent for the 
rating interval from March 3, 1998, to June 5, 1999, but 
denied a higher initial evaluation than the 70 percent 
assigned from June 16, 1999, and denied an effective date 
earlier than June 16, 1999, for TDIU.  

The Veteran appealed the April 2007 decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court issued a Memorandum Decision in May 2009, in which it 
did not disturb the Board's April 2007 decision regarding 
initial ratings assigned for PTSD, but did vacate the Board's 
decision as to the issue of entitlement to an effective date 
earlier than June 16, 1999, for TDIU, and remanded that issue 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

At issue is the question of entitlement to an earlier 
effective date than June 16, 1999, for TDIU on an 
extraschedular basis, with the underlying service-connected 
PTSD disability being rated 30 percent disabling from the 
March 3, 1998, date of service connection through June 15, 
1999, and that 30 percent rating no longer being on appeal.  
The Board's April 2007 decision granting a higher initial 
disability rating of 30 percent, but not more, for the 
Veteran's PTSD for that interval was expressly not disturbed 
by the Court in its May 2009 Memorandum Decision.  The Court 
therein ordered that the Board remand the case for an 
examination, to address when the Veteran became incapable of 
substantially gainful employment due to his service-connected 
disabilities - which then included chondromalacia patellae, 
rated 10 percent disabling effective from August 14, 1999, 
and bilateral pes planus, rated 0 percent disabling effective 
from March 26, 1993, as well as the above-noted PTSD - prior 
to June 16, 1999.  

The Court in its May 2008 Memorandum Decision indicated that 
the medical examinations of record were inadequate to address 
this question of earlier effective date for TDIU, and hence 
required that the Board remand the case for a further 
examination, citing 38 C.F.R. § 4.2, the pertinent language 
of which is:  "If a diagnosis is not supported by the 
findings on examination or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  
However, the context of that regulatory language within 
38 C.F.R. § 4.2 speaks to changes over time in a disability 
such that previous examination(s) may not provide an accurate 
portrayal of the disability for purposes of a current rating:  
"It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present."  Id. (Emphasis 
added.)   Here, the question at issue is whether the Veteran 
was unemployable on an extraschedular basis due to his PTSD 
for the period prior to June 16, 1999, and hence the current 
medical level of PTSD disability may be of little relevance, 
because the current degree of mental impairment may be 
unrelated to his impairment a decade earlier.  

Accordingly, with due consideration of the Court's 
instructions, the Board finds that the examination most 
appropriate upon remand is an examination of the context of 
employment or non-employment as related to previously 
assessed PTSD for the interval prior to June 16, 1999.  For 
the purpose, the Board believes a social and industrial 
survey examination is required.  

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).  VA has defined substantially gainful employment 
as "employment at which non-disabled individuals earn their 
livelihood with earnings comparable to the particular 
occupation in the community where the veteran resides."  See 
M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d). In reaching 
such a determination, the central inquiry is "whether the 
veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the Veteran's level of education, special training, 
and previous work experience when arriving at this 
conclusion, but factors such as age or impairment caused by 
non-service-connected disabilities are not to be considered.  
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person. Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. § 
4.16(a).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).  If the above percentages are not 
met, the Veteran's claim may still be referred to the 
Director, Compensation and Pension Service for an 
extraschedular rating, when the evidence of record shows that 
Veteran is "unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities," in accordance with 38 C.F.R. § 3.321(b).  38 
C.F.R. § 4.16(b).

However, the Board notes that in Cox v. Nicholson, 20 Vet. 
App. 563, 569 (2007), the Court held that it has never 
required that medical examinations under section 5103A be 
conducted only by physicians.  As provided by 38 C.F.R. § 
3.159(a)(1), "competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions." In Cox, a nurse practitioner was 
found to fit squarely into the requirement of section 
3.159(a)(1) as a provider competent to provide diagnoses, 
statements, or opinions.  In this case, the issue is one of 
capacity for substantially gainful employment versus 
unemployability, on an extraschedular basis, and the level of 
PTSD disability, or other service-connected disability, on a 
medical level is not specifically at issue, as noted supra.  
Under such circumstances, the Board considers the Veteran's 
behavior during that prior period, including his work in the 
family grocery business, and medical assessments at that 
time, to be most relevant to the question of employability 
over the interval prior to June 16, 1999.  Contrarily, the 
Veteran's current level of severity of his PTSD would be of 
little relevance.  Thus, the Board concludes that the 
appropriate current examination is a social industrial 
survey, to be conducted by a licensed clinical social worker, 
who may be best qualified to render an opinion regarding how 
early the Veteran was incapable of substantially gainful 
employment.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to 
submit additional evidence or information 
regarding his employability prior to June 
15, 1999, to include any evidence of 
sheltered work, incapacity for 
competitive employment, medical or other 
opinions regarding disability interfering 
with work capacity, pay statements, 
etcetera.  All records and responses 
received should be associated with the 
claims file, and any indicated 
appropriate development undertaken.  

2.	Schedule the Veteran for a social and 
industrial survey examination by a 
licensed clinical social worker (LCSW).  
The examiner should address the Veteran's 
previous employment and the reasons for 
leaving his prior jobs.  The social 
worker is instructed to do the following:

a.  Contact with the employers and 
co-workers should be made, and the 
assistance of the Veteran in 
obtaining this information should 
be requested as needed.  Prior 
employment over the interval in 
question may include employment 
with the Veteran's family's grocery 
store.  Employment over the 
interval also includes part-time 
work as a country club security 
guard, as indicated by the Veteran 
in an affidavit signed in October 
2009.

b.  The social worker should then 
review the claims file including 
relevant medical and non-medical 
records, and provide an opinion as 
the earliest date at which the 
Veteran was not capable of 
obtaining or retaining 
substantially gainful employment in 
a non-sheltered work environment 
solely due to his service-connected 
disabilities.  In providing this 
opinion, the social worker may 
consider the Veteran's level of 
education, special training, and 
previous work experience at the 
time when arriving at this 
conclusion, but factors such as age 
or impairment caused by any non-
service-connected disabilities 
cannot be considered.  

c.  The social worker should note 
that Veteran's service-connected 
disabilities at that time included 
PTSD, which became service 
connected effective March 3, 1998, 
and has been rated 30 percent 
disabling though June 15, 1999; 
bilateral chondromalacia patellae, 
which became service connected 
effective August 14, 1990, and has 
been rated 10 percent disabling 
since that time; and bilateral pes 
planus, which became service 
connected effective March 26, 1993, 
and has been rated noncompensably 
disabling since that time.  

d.  The social worker must provide 
a complete explanation and 
reasoning to support his/her 
conclusions, including the evidence 
relied upon for those conclusions.  

3.	Thereafter,  if the RO finds that the 
evidence supports entitlement to an 
effective date earlier than June 16, 
1999, for TDIU on an extraschedular 
basis, then the case should be sent to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service (C&P), for consideration of the 
claim of entitlement to an effective date 
prior to June 16, 1999, for TDIU, under 
38 C.F.R. § 3.321(b) and 38 C.F.R. § 
4.16(b).  The RO should provide the Under 
Secretary for Benefits or the C&P 
Director a full statement as to the 
Veteran's service-connected disabilities, 
employment history, education and 
vocational attainment and all other 
factors having a bearing on the issue.  
Actions taken thereafter should proceed 
in accordance with the directive of the 
Under Secretary for Benefits or the C&P 
Director.

4.  Thereafter, the issue on appeal 
should be readjudicated. If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

